IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-90,431-02


                         EX PARTE ANDREW GARCIA, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1176954-A IN THE 185TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam. NEWELL, J., not participating.

                                           ORDER

       Applicant was convicted of murder and sentenced to seventy years’ imprisonment. The First

Court of Appeals affirmed his conviction. Garcia v. State, No. 01-09-00958-CR (Tex. App. —

Houston [1st Dist.] Mar. 10, 2011). Applicant filed this application for a writ of habeas corpus in

the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       On 10-18-19, the trial court entered an order designating issues. The district clerk properly

forwarded this application to this Court under Texas Rule of Appellate Procedure 73.4(b)(5).

However, the application was forwarded before the trial court made findings of fact and conclusions

of law. We remand this application to the trial court to complete its evidentiary investigation and
make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: February 5, 2020
Do not publish